     Case 2:17-cv-02621-KJM-AC Document 13 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES HARRIS,                                    No. 2:17-cv-2621 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA CORRECTIONAL
      CENTER, et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided
19
     by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On January 12, 2021, the magistrate judge filed findings and recommendations, which
21
     were served on plaintiff and which contained notice to plaintiff that any objections to the findings
22
     and recommendations were to be filed within twenty-one days. ECF No. 10. Plaintiff has not
23
     filed objections to the findings and recommendations.
24
            The court presumes that any findings of fact are correct. See Orand v. United States,
25
     602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
26
     de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
27
     by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
28
                                                         1
     Case 2:17-cv-02621-KJM-AC Document 13 Filed 03/25/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed January 12, 2021, ECF No. 10, are adopted in
 5   full;
 6           2. The complaint is dismissed without leave to amend for failure to state a claim; and
 7           3. The clerk of court is directed to close this case.
 8   DATED: March 24, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
